                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH DIVISION

US FOODS, INC.,                                     )
                                                    )
               Plaintiff,                           )
        v.                                          )       CASE NO.: 2-19-cv-00946-JFC
                                                    )
WILLIAM T. KANE aka BILL T. KANE,                   )       FED. R. CIV. P. 26(F) REPORT
an individual; and RONALD G.                        )       OF THE PARTIES
LINABURG, D.D.S., an individual,                    )
                                                    )
               Defendants.                          )

        Plaintiff US Foods, Inc. (“Plaintiff” or “US Foods”), by its undersigned counsel, pursuant

to Rule 26(f) of the Federal Rules of Civil Procedure, hereby submits the following report:

1.      Identification of counsel and unrepresented parties. Set forth the names, addresses,
        telephone and fax numbers and e-mail addresses of each unrepresented party and of each
        counsel and identify the parties whom such counsel represent:

Plaintiff US Foods:            Gretchen E. Moore
                               Strassburger, McKenna, Gutnick & Gefsky
                               Four Gateway Center, Suite 2200
                               444 Liberty Avenue
                               Pittsburgh, PA 15222
                               (412) 281-5423
                               gmoore@smgglaw.com

                               Maria Z. Vathis
                               Bryan Cave Leighton Paisner, LLP
                               161 N. Clark Street, Suite 4300
                               Chicago, IL 60601
                               (312) 602-5127
                               maria.vathis@bclplaw.com

Defendant Kane:                Dennis M. Blackwell
                               The Blackwell Law Firm
                               223 Fourth Avenue
                               Benedum Trees Building, 9th Floor
                               Pittsburgh, PA 15222
                               (412) 391-5299
                               db@theblackwelllawfirm.com


                                                1

601362523.2
                                Robert O. Lampl
                                Ryan J. Cooney
                                Robert O Lampl Law Office
                                Benedum Trees Building
                                223 Fourth Avenue
                                4th Floor
                                Pittsburgh, PA 15222
                                (412) 392-0330
                                rol@lampllaw.com
                                rcooney@lampllaw.com


Defendant Linaburg:             Michael Oliverio
                                John J. Heurich
                                The Lynch Law Group
                                501 Smith Drive
                                Suite 3
                                Cranberry Township, PA 16066
                                724-776-8000
                                moliverio@lynchlaw-group.com
                                jheurich@lynchlaw-group.com

                                Brian C. Thompson
                                Thompson Law Group, P.C.
                                125 Warrendale Bayne Road
                                Suite 200
                                Warrendale, PA 15086
                                724-799-8404

2.      Set forth the general nature of the case (patent, civil rights, anti-trust, class action, etc.):

        Plaintiff US Foods: US Foods brings claims of breach of guaranty and, in the alternative,

        for account stated, against Defendants Kane and Linaburg.

        Defendant Kane: William Kane raises various defenses and asserts crossclaims against

        Defendant Ronald Linaburg, D.M.D., for contribution.

        Defendant Linaburg: Ronald Linaburg, D.M.D., raises various defenses and asserts

        crossclaims against Defendant William Kane for contribution and indemnification.

3.      Date Rule 26(f) Conference was held, the identification of those participating therein and
        the identification of any party who may not yet have been served or entered an
        appearance as of the date of said Conference:
                                                    2

601362523.2
        The parties held a Rule 26(f) Conference on November 22, 2019. The counsel identified

        in the response to Paragraph 1 with the exception of attorney Lampl attended the Rule

        26(f) Conference. The parties do not anticipate that any additional parties will be added

        to the litigation.

4.      Date of Rule 16 Initial Scheduling Conference as scheduled by the Court: (Lead Trial
        Counsel and unrepresented parties shall attend the Rule 16 Initial Scheduling Conference
        with their calendars in hand for the purpose of scheduling other pre-trial events and
        procedures, including a Post-Discovery Status Conference; Counsel and unrepresented
        parties shall attend the Rule 16 Initial Scheduling Conference prepared to discuss the
        anticipated number of depositions and identities of potential deponents and the
        anticipated dates by which interrogatories, requests for production of documents and
        requests for admissions will be served):

        The Rule 16 Initial Scheduling Conference is scheduled for December 17, 2019 at 2:30

        p.m.

5.      Identify any party who has filed or anticipates filing a dispositive motion pursuant to Fed.
        R. Civ. P. 12 and the date(s) by which any such anticipated motion may be filed:

        Plaintiff US Foods’ position: US Foods does not anticipate filing a dispositive motion

        pursuant to Fed. R. Civ. P. 12.

        Defendant Kane’s position: William Kane has brought a motion pursuant to Rule

        12(b)(6) for failure to state a claim against Ronald Linaburg, D.M.D., on the basis that

        Dr. Linaburg’s claims for indemnification and contribution fail as a matter of law.

        Defendant Linaburg’s position: Ronald Linaburg, D.M.D., has brought a crossmotion

        pursuant to Rule 12(b)(6) for failure to state a claim against William Kane, on the basis

        that Kane’s claims for contribution fail as a matter of law.




                                                  3

601362523.2
6.      Designate the specific Alternative Dispute Resolution (ADR) process the parties have
        discussed and selected, if any, and specify the anticipated time frame for completion of
        the ADR process. Set forth any other information the parties wish to communicate to the
        court regarding the ADR designation:

        The parties selected Judge Gary P. Caruso to mediate the case. The parties anticipate that

        the mediation will take place in February 2020.

7.      Set forth any change that any party proposes to be made in the timing, form or
        requirements of Fed. R. Civ. P. Rule 26(a) disclosures, whether such change is opposed
        by any other party, whether any party has filed a motion seeking such change and
        whether any such motion has been ruled on by the Court:

        The parties have agreed to exchange disclosures on December 9, 2019.

8.      Subjects on which fact discovery may be needed. (By executing this report, no party shall
        be deemed to (1) have waived the right to conduct discovery on subjects not listed herein
        or (2) be required to first seek the permission of the Court to conduct discovery with
        regard to subjects not listed herein):

        Plaintiff US Foods: US Foods anticipates that it will seek fact discovery regarding

        Defendants’ breach of guaranty and the accounting in connection with its contractual

        business relationship with 5171 Campbells Land Co., Inc.

        Defendant Kane: William T. Kane anticipates that it will seek fact discovery regarding

        Plaintiff’s business relationship with 5171 Campbells Land Co., Inc., including but not

        limited to orders placed by 5171, payments made by 5171 and Plaintiff’s application of

        payments made by 5171. Defendant Kane will seek discovery regarding the allegations

        made by Defendant Linaburg in his Affirmative Defenses and Crossclaim. Specifically,

        Defendant Kane will seek all information in possession of Defendant Linaburg that

        allegedly supports his allegations of fraud, bribery and a conspiracy between Defendant

        Kane and certain US Foods employees. Defendant Kane will also seek discovery

        regarding Defendant Linaburg’s communications with US Foods.



                                                4

601362523.2
        Defendant Linaburg: Ronald Linaburg, D.M.D. anticipates that he will seek fact

        discovery regarding the performance of the underlying contract between US Foods and

        5171 Campbells Land Company, Inc., as well as the matters raised in the crossclaims

        filed by Linaburg and Kane (to the extent such crossclaims are not dismissed by the

        Court pursuant to the pending crossmotions under Rule 12).

9.      Set forth suggested dates for the following (The parties may elect by agreement to
        schedule a Post-Discovery Status Conference, as identified in Paragraph 12, below, at the
        conclusion of Fact-Discovery rather than at the conclusion of Expert Discovery. In that
        event, the parties should provide suggested dates only for the events identified in sub-
        paragraphs 9.a through 9.e, below. The parties shall provide such information even if
        dispositive motions pursuant to Fed. R. Civ. P. 12 have been or are anticipated to be filed.
        If there are dates on which the parties have been unable to agree, set forth the date each
        party proposes and a brief statement in support of each such party's proposed date. Attach
        to this report form a proposed Court Order setting forth all dates agreed to below and
        leaving a blank for the insertion of a date by the Court for any date not agreed to):

        (a)    Date(s) on which disclosures required by Fed. R. Civ. P. 26(a) have been or will
               be made:

               Disclosures pursuant to Fed. R. Civ. P. 26(a) will be made by December 9, 2019.

        (b)    Date by which any additional parties shall be joined: April 3, 2020

        (c)    Date by which the pleadings shall be amended: April 3, 2020

        (d)    Date by which fact discovery should be completed: May 8, 2020

        (e)    If the parties agree that discovery should be conducted in phases or limited to or
               focused on particular issues, identify the proposed phases or issues and the dates
               by which discovery as to each phase or issue should be completed:

        Plaintiff US Foods: Discovery on Plaintiff’s claims of breach of guaranty and, in the

        alternative, for account stated, should proceed despite Defendant Kane’s pending

        dispositive motion to dismiss Defendant Linaburg’s crossclaim against him.

        Defendant Kane: Defendant Kane does not believe that discovery should be conducted in

        phases. Defendant Kane does not object to discovery proceeding prior to a disposition on

        his Motion to Dismiss Defendant Linaburg’s Crossclaim.
                                                 5

601362523.2
        Defendant Linaburg:      Defendant Linaburg objects to discovery proceeding on the

        crossclaims until the Court rules on whether the crossclaims will stay in the case.

        (f)    Date by which plaintiff's expert reports should be filed: The parties propose a
               status conference after fact discovery closes to determine dates for expert
               discovery and expert reports.

        (g)    Date by which depositions of plaintiff's expert(s) should be completed: The
               parties propose a status conference after fact discovery closes to determine dates
               for expert discovery and expert reports.

        (h)    Date by which defendant's expert reports should be filed: The parties propose a
               status conference after fact discovery closes to determine dates for expert
               discovery and expert reports.

        (i)    Date by which depositions of defendant's expert(s) should be completed: The
               parties propose a status conference after fact discovery closes to determine dates
               for expert discovery and expert reports.

        (j)    Date by which third party expert's reports should be filed: N/A

        (k)    Date by which depositions of third party's expert(s) should be completed: N/A

10.     If the parties agree that changes should be made to the limitations on discovery imposed
        by the Federal Rules of Civil Procedure or Local Rule or that any other limitations should
        be imposed on discovery, set forth such changes or limitations:

        The parties do not propose any change to the limitations on discovery imposed by the

        Federal Rules of Civil Procedure or by Local Rule.

11.     Please answer the following questions in regard to the discovery of electronically stored
        information (“ESI”):

        (a)    ESI. Is either party seeking the discovery of ESI in this case?
               X       Yes ___ No [If “No,” skip to sub-part (e) below.]

        (b)    ESI Discovery Plan. The parties have reviewed and discussed the Court’s
               Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored
               Information set forth in “Appendix LCvR 26.2.C-CHECKLIST” to the Local
               Rules and:

               X Have agreed that, in light of the facts and issues in this case, there is no need
                 to complete an ESI discovery plan, and will conduct ESI discovery by:



                                                 6

601362523.2
              There will be a limited need for review of electronic mail and the parties will
              propose custodians and search terms. The parties will meet and confer on such
              matters.

              □ Have developed an ESI discovery plan (as attached).
              □ Will have an ESI discovery plan completed by ___________________ .

              NOTE: At the direction of the Court, parties may be required to submit a draft of
              the Stipulated Order re: Discovery of Electronically Stored Information for
              Standard Litigation set forth in “Appendix LCvR 26.2.E-MODEL ORDER” to the
              Local Rules, to address specific issues relative to the parties’ exchange of
              electronic discovery and ESI. If the parties are unable to do so, they should advise
              the Court promptly.

        (c)   Preservation. Have the parties agreed on any protocol for the preservation of
              electronic data and/or potentially relevant ESI?
                      □ Yes          X No – While noting that the parties will preserve ESI
              and/or otherwise avoid spoliation of evidence, consistent with normal litigation
              practices.

        (d)   ADR. Does any party believe that the exchange of ESI is necessary prior to
              conducting meaningful Alternative Dispute Resolution (“ADR”) in this case?
                    X Yes         □ No

              Plaintiff US Foods: Plaintiff intends to seek limited discovery in advance of ADR.

        (e)   Clawback Agreement. The parties have reviewed F.R.C.P. 26(b)(5), F.R.E. 502
              and LCvR 16.1.D, Procedures Following Inadvertent Disclosure, and:

              X Request the Court enter an Order implementing Federal Rule of Evidence
                 502(d) such as the model Order set forth in “Appendix LCvR 16.1.D” to the
                 Local Rules and filed with this Report.
              □ Have agreed on alternate non-waiver language, which either is or will be
                 incorporated within the ESI discovery plan.
              □ Are unable to agree on appropriate non-waiver language.

        (f)   EDSM and E-Mediator. Does any party believe that the appointment of an E-
              Discovery Special Master (“EDSM”) or E-Mediator would help resolve ESI
              discovery issues in this case? For further information, see the Court’s official
              website at http://www.pawd.uscourts.gov.
                     □ Yes           X No

        (g)   Other. Identify all outstanding disputes concerning any ESI issues:




                                                7

601362523.2
        The parties do not have any outstanding dispute concerning ESI and do not contemplate

        unusual ESI issues. All parties reserve the right to raise issues in the future with the

        Court should such issues arise.

12.     Set forth whether the parties have elected to schedule the Post-Discovery Status
        Conference following the completion of Fact Discovery or Expert Discovery; in either
        event the parties shall be prepared at the Post-Discovery Status Conference to discuss
        and/or schedule the following: (The parties are not required during their Rule 26(f)
        Conference to consider or propose dates for the items identified below. Those dates will
        be determined, if necessary, at the Post-Discovery Status Conference. Lead trial counsel
        for each party and each unrepresented party are required to attend the Post-Discovery
        Status Conference with their calendars in hand to discuss those items listed below that
        require scheduling. In addition, a representative with settlement authority of each party
        shall be required to attend; representatives with settlement authority of any insurance
        company providing any coverage shall be available throughout the Conference by
        telephone):

        The parties have elected to schedule the Post-Discovery Status Conference following the

        completion of Fact Discovery.

13.     Set forth any other order(s) that the parties agree should be entered by the court pursuant
        to Fed. R. Civ. P. 16(b) or 26(c):

        None.

14.     Set forth whether the parties anticipate that the court may have to appoint a special
        master to deal with any matter and if so, specify the proposed role of any such master and
        any special qualifications that such master may require to perform such role:

        The parties do not anticipate that the Court may have to appoint a special master to deal

        with any matter.

15.     If the parties have failed to agree with regard to any subject for which a report is required
        as set forth above, except for proposed dates required in paragraph 9, above, briefly set
        forth the position of each party with regard to each matter on which agreement has not
        been reached:

        The parties have not failed to agree with regard to any subject for which a report is

        required.



                                                 8

601362523.2
16.     Set forth whether the parties have considered the possibility of settlement of the action
        and describe briefly the nature of that consideration:

        Plaintiff has expressed a willingness to discuss settlement. As of the date of the filing of

        this report, no offers have been made. The parties will participate in the alternative

        dispute resolution process in good faith.


Dated: December 9, 2019                                 STRASSBURGER, MCKENNA, GUTNICK
                                                        & GEFSKY

                                                        By: /s/ Gretchen E. Moore
                                                        Gretchen E. Moore
                                                        Four Gateway Center, Suite 2200
                                                        444 Liberty Avenue
                                                        Pittsburgh, PA 15222
                                                        (412) 281-5423
                                                        gmoore@smgglaw.com


                                                        BRYAN CAVE LEIGHTON PAISNER LLP

                                                        By: /s/ Maria Z. Vathis
                                                        Maria Z. Vathis
                                                        161 N. Clark Street, Suite 4300
                                                        Chicago, IL 60601
                                                        (312) 602-5127
                                                        maria.vathis@bclplaw.com

                                                        Attorneys for Plaintiff US Foods, Inc.


                                                        THE BLACKWELL LAW FIRM

                                                        By: /s/ Dennis M. Blackwell
                                                        Dennis M. Blackwell
                                                        223 Fourth Avenue
                                                        Benedum Trees Building, 9th Floor
                                                        Pittsburgh, PA 15222
                                                        (412) 391-5299
                                                        db@theblackwelllawfirm.com



                                                    9

601362523.2
                   ROBERT O. LAMPL LAW OFFICE

                   By: /s/ Ryan J. Cooney
                   Robert O Lampl
                   Ryan J. Cooney
                   Benedum Trees Building
                   223 Fourth Avenue
                   4th Floor
                   Pittsburgh, PA 15222
                   (412) 392-0330
                   rol@lampllaw.com
                   rcooney@lampllaw.com

                   Attorneys for Defendant William T. Kane
                   THE LYNCH LAW GROUP

                   By: /s/ Michael Oliverio
                   Michael Oliverio
                   John J. Heuric
                   501 Smith Drive
                   Suite 3
                   Cranberry Township, PA 16066
                   724-776-8000
                   moliverio@lynchlaw-group.com
                   jheurich@lynchlaw-group.com

                   THOMPSON LAW GROUP, P.C.

                   By: /s/ Brian C. Thompson
                   125 Warrendale Bayne Road
                   Suite 200
                   Warrendale, PA 15086
                   724-799-8404

                   Attorneys for Ronald G. Linaburg, D.D.S.




              10

601362523.2
                               CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on December 9, 2019, a true and correct copy of
the foregoing Fed. R. Civ. P. 26(f) REPORT OF THE PARTIES was served via electronic mail
to:

Dennis M. Blackwell
The Blackwell Law Firm
223 Fourth Avenue
Benedum Trees Building, 9th Floor
Pittsburgh, PA 15222 (412) 391-5299
db@theblackwelllawfirm.com
Attorneys for Defendant Kane

Robert O. Lampl
Ryan J. Cooney
Robert O. Lampl Law Office
Benedum Trees Building
223 Fourth Avenue 4th Floor
Pittsburgh, PA 15222
(412) 392-0330
rol@lampllaw.com
rcooney@lampllaw.com
Attorneys for Defendant Kane

Michael Oliverio
John J. Heurich
The Lynch Law Group
501 Smith Drive
Suite 3
Cranberry Township, PA 16066
724-776-8000
moliverio@lynchlaw-group.com
jheurich@lynchlaw-group.com
Attorneys for Defendant Linaburg

Brian C. Thompson
Thompson Law Group, P.C.
125 Warrendale Bayne Road, Suite 200
Warrendale, PA 15086
724-799-8404
Attorneys for Defendant Linaburg

                                                   By: /s/ Gretchen E. Moore


                                              11

601362523.2
